DETAILED ACTION
	Claims 1-3, 10, 16, 18, 22, 38, 39, 42, 46, 47, 49, 50, 53-55, 60, 61, 73, and 88-104 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 21, 2020 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on July 21, 2020 has been considered by the Examiner.
Previous Claim Objections
Claims 3, 10, 22, 38, 39, 42, and 46 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are still dependent on a rejected base claim, and the objection is maintained.
Previous Claim Rejections - 35 USC § 112
Claims 16, 47, 49, and 53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claims are now in proper dependent form, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
(s) 47 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitucha et al. (Heteroatom Chemistry, 2010, 215-221).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claim 1, 18, and 55 were previously rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (Bulletin of the Korean Chemical Society, 1988, 191-195).
The Applicant has traversed the rejection on the grounds that the Examiner has not provided sufficient reasons why a person of ordinary skill in the art would have selected the Moussa et al. compound as a starting point for further modification, especially in the manner suggested by the Examiner.
The Examiner has considered Applicant’s traversal fully, but must respectfully disagree.  Firstly, Moussa et al. only teach five compounds, where all compounds showed effectiveness as inhibitors of corrosion.  Therefore, each compound is a lead compound in the context of the Takeda v. Alphapharm decision cited by the Applicant.  The Applicant also cites Eisai Co. Ltd. V. Dr. Reddy’s Labs., Ltd., which states that obviousness based on structural similarity can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound in a particular way to achieve the claimed compound.  The Examiner set this forth by showing that the proposed modification would not affect the main way that the compound would impart corrosion resistance onto aluminum via complex formation and also by showing that replacement of hydrogen with a methyl group has been shown to be an obvious variant in the courts.  See In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137).  The Applicant has provided no evidence that the Examiner’s reasoning is incorrect, only statements that they believe that the reasoning is insufficient.
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 18, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (Bulletin of the Korean Chemical Society, 1988, 191-195).

    PNG
    media_image1.png
    45
    218
    media_image1.png
    Greyscale
, which corresponds to the claims where R1-R3 and RN are hydrogen and n is 1.  With respect to claim 55, the compound is in a composition that comprises water, and therefore contains a pharmaceutically acceptable excipient.  See Apparatus and Working Procedures, pages 191-192.
Moussa et al. do not teach where at least one of R1 and R2 is not hydrogen.
The court in In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137) state that compounds with similar structures are expected to have similar properties unless there is evidence on the record of secondary considerations.  Specifically, the court stated that a methyl group and a hydrogen atom in the same position are obvious variants.  Therefore, one of ordinary skill in the art would expect that replacing the R1 or R2 hydrogen of the Moussa et al. compound with a methyl group will yield another corrosion inhibitor, since Moussa et al. shows that methyl group substitution would not affecting bonding to the aluminum surface:  
    PNG
    media_image2.png
    79
    245
    media_image2.png
    Greyscale
.  See page 194.
Claims 1, 16, 18, 47, 55, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Pitucha et al. (Heteroatom Chemistry, 2010, 215-221).
Pitucha et al. teach the compound 
    PNG
    media_image3.png
    148
    323
    media_image3.png
    Greyscale
, which corresponds to the claim 1 where RN is H, R1 is H, R2 is optionally substituted aryl, n is 1, R3 is –OR3a and R3a is alkyl.  See compound 2b, page 219. Pitucha et al. teach that the compound 2b has antimicrobial activity against Gram-positive bacteria.  See paragraph bridging pages 218-219.  With 
Pitucha et al. do not teach where the compound does not meet the proviso at the end of claim 1, such as by moving the placement of the methoxy group from the para to the meta or ortho positions.
The person of ordinary skill in the art is motivated to make modifications such as moving a ring substituent from one position to another in order to create an adjacent homologue of similar structure which would be expected to have a conserved utility.  The court in In re Henze (85 USPQ 261) state that “To those skilled in the chemical art, one homologue is not such an “advance” over an adjacent member of the series as requires invention, unless the beneficial properties realized in the new homologue lie clearly outside of the expectations which knowledge of his science would inform the trained chemist should be inherent in the product.”   As the compound of Pitucha et al. is an adjacent homologue of the instant claims, the person of ordinary skill would envision the instantly claimed compound and would expect the compounds to at least have anti-microbial activity.  The fact that the compounds are adjacent homologues and would be expected to have similar effects is a showing of a reasonable expectation of success. 
Claim 1, 18, 22, 38, 55, and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (USPN 3,455,984).
Campbell et al. teach the compound 
    PNG
    media_image4.png
    256
    605
    media_image4.png
    Greyscale
, and that 3,4-dichlorophenyl isothiocyanate can be used in place of phenylisothiocyanate to yield the dichloro version using the ring A 
Campbell et al. do not teach where at least one of R1 and R2 is not hydrogen.
The court in In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137) state that compounds with similar structures are expected to have similar properties unless there is evidence on the record of secondary considerations.  Specifically, the court stated that a methyl group and a hydrogen atom in the same position are obvious variants.  Therefore, one of ordinary skill in the art would expect that replacing the R1 or R2 hydrogen of the Campbell et al. compound with a methyl group will yield another anti-parasitic and anti-fungal agent as the compounds would be obvious variants of one another absent evidence of secondary considerations.
Allowable Subject Matter
Claims 2, 50, 53, 54, and 96-104 are allowed.
Claims 3, 10, 39, 42, 46, 49, 91, 92, 94, and 95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 16, 18, 22, 38, 47, 55, 88-90, and 93 are rejected.  Claims 3, 10, 39, 42, 46, 49, 91, 92, 94, and 95 are objected to.  Claims 2, 50, 53, 54, and 96-104 are currently allowable over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626